Citation Nr: 0514532	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  00-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of May 
1999, by the No. Little Rock, Arkansas, Regional Office (RO).  
The veteran and his son appeared and offered testimony at a 
hearing before a hearing officer at the RO in September 1999.  
A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is service connected for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling; 
and residuals of a shell fragment wound to the right buttock 
with L5 nerve root involvement, rated as 20 percent 
disabling. 

3.  The combined rating for the veteran's service-connected 
disabilities, both of which resulted from trauma associated 
with combat in Vietnam, is 60 percent.  

4.  The veteran completed 8th grade and received a GED.  He 
has occupational experience as a siding applicator and 
carpenter; he reported that he became too disabled to work in 
April 1999.  

5.  The probative and competent evidence of record 
establishes that the veteran's service-connected disorders 
are of such severity as to preclude him from securing and 
maintaining substantially gainful employment consistent with 
his educational background and occupational experience.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating by reason of 
service-connected disabilities have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.15, 4.16(b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim for a TDIU, 
there is no need to discuss VA's compliance with the VCAA.

II.  Factual background.

Some of the basic facts in this case are not in dispute and 
may be briefly summarized.  The records indicate that the 
veteran served on active duty from December 1968 to June 
1970, with one year of service in Vietnam.  His DD Form 214 
reflects that his military occupational specialty was that of 
a rifleman; he received the National Defense Service Medal, 
the Vietnam Campaign Medal with device, the Rifle 
Marksmanship Badge, the Vietnam Service Medal with 1 star, 
the Combat Action Ribbon, and the Republic of Vietnam Cross 
of Gallantry with palm and frame.  

The record shows that the veteran is service-connected for 
PTSD, rated as 50 percent disabling; and residuals of a shell 
fragment wound to the right buttock with L5 nerve root 
involvement, rated as 20 percent disabling.  The veteran's 
combined schedular rating is 60 percent.  

The veteran's application for TDIU benefits was received in 
April 1999.  The veteran reported that he has a GED; that he 
had been self-employed as a siding applicator and carpenter; 
and that he became too disabled to work in April 1999.

In conjunction with his claim, the veteran was afforded a VA 
compensation examination in September 1999, at which time he 
indicated that he was no longer able to work.  The veteran 
indicated that he had difficulty being around other people; 
he reported having had a number of verbal altercations at 
work, although he was never written up or sent home.  The 
veteran indicated that he has continued to have nightmares, 
which involve an incident in which he was "blown away."  
The veteran reported intrusive thoughts, which are triggered 
by the sound of helicopters.  The veteran also indicated that 
he was easily startled by noises, and any kind of loud noise 
will bother him; he still hits the ground.  He avoids crowds.  
He does not go to restaurants often.  He gets fidgety and 
nervous watching war movies.  The veteran is divorced; he 
stated that his wife couldn't handle it anymore.  He stated 
that he scared her.  It was noted that the veteran had not 
worked for a couple of months; he spent his time working in 
the yard or watching movies.  The only visiting he does is 
with a cousin.  

On mental status examination, the veteran appeared quite 
anxious and dysphoric throughout the examination.  Eye 
contact was quite limited.  There was some tremulousness 
noted.  Speech was occasionally tremulous.  The predominant 
moods were one of significant anxiety and depression.  Affect 
was appropriate to content.  The veteran's thought processes 
and associations were logical and tight, with no loosening of 
associations noted or any confusion.  No gross impairment to 
memory was observed.  The veteran was oriented in all 
spheres.  Hallucinations were not complained of and no 
delusional material was noted during the examination.  The 
veteran's insight was adequate, as was his judgment.  The 
veteran denied suicidal or homicidal ideation.  The pertinent 
diagnosis was PTSD, chronic; the examiner assigned a global 
assessment of functioning (GAF) score of 42.  The examiner 
opined that the veteran displayed a profound impairment in 
social and vocational adaptability as a direct consequence of 
his PTSD.  

At a personal hearing in September 1999, the veteran 
indicated that he last worked two years ago; at that time, he 
performed carpentry work, installing siding.  The veteran 
worked near Fort Smith.  The veteran's son explained that 
Fort Smith was close to the Chaffee base, which has a lot of 
planes, helicopters, and loud noises; he noted that his 
father had to quit working because of the noises.  He 
indicated that his father would just walk off the job at 
least three or four times a day.  The veteran indicated that 
he had problems around crowds; he usually feels a panic 
attack coming on whenever people come too close.  The veteran 
also indicated that he usually takes off by himself and walk 
around the woods.  The veteran reported problems with 
nightmares and flashbacks.  The veteran testified that he 
stopped taking his medications, which included Trazodone, 
because he was walking around like a zombie.  The veteran's 
son also testified that he recalled his dad getting mad for 
no reason; he would turn to alcohol to cope.  

The veteran was afforded another VA examination in May 2004, 
at which time he complained of arthritis and being nervous.  
He also reported difficulty sleeping.  He generally denied 
having nightmares anymore, but said he just had restless 
sleep.  He did report some intrusive thoughts about Vietnam; 
those thoughts involved people who did not make it back.  The 
veteran described having startled response.  He also reported 
being uncomfortable in crowds.  He does go to restaurants 
about once a month with his children, but he prefers not to 
go.  He indicated that watching war movies makes him nervous.  
He noted that seeing Vietnamese people does not bother him as 
much as it did in the past.  He indicated that he has not 
worked in two months; prior to that, he was working with his 
sons doing siding work.  He indicated that he was no longer 
able to do physical work anymore.  He spent his time watching 
television and playing with his grandchildren.  Mental status 
examination findings were similar to those reported in 
September 1999.  The pertinent diagnosis was PTSD, chronic; 
and a GAF score of 50 was assigned.  The examiner stated that 
he did not find any evidence that the veteran was 
unemployable on the basis of his psychiatric disorder, nor 
did he see any information suggesting that there would be a 
marked change in the veteran's functioning over the next six 
months to a year.  

Of record are VA outpatient treatment reports, dated in July 
2004, reflecting treatment primarily for a bilateral shoulder 
disorder, low back pain, and right knee pain.  

III.  Legal analysis.

VA regulations allow for the assignment of a total disability 
rating when a veteran has service-connected disabilities with 
certain combinations of ratings, and that veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (2004).  If the veteran has two or more service-
connected disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For purposes of determining whether a 
veteran meets the schedular criteria for consideration of 
entitlement to TDIU, disabilities resulting from common 
etiology or single accident are to be considered one 
disability.  38 C.F.R. § 4.16(a).  

The veteran's two service-connected disabilities are both 
attributable to trauma associated with combat in Vietnam, to 
include the shell fragment wound to the right buttock 
sustained in Vietnam in 1969.  Therefore, both disabilities 
resulted from common etiology and are considered one 
disability under 38 C.F.R. § 4.16(a).  The combined rating 
for the PTSD and shell fragment wound residuals is 60 
percent.  Therefore, he meets the schedular criteria of 38 
C.F.R. § 4.16(a).

In order to establish entitlement to TDIU benefits, there 
must be an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

The issue is whether the veteran's service connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Based on the evidence as summarized above, the Board finds 
that the record contains probative evidence that the veteran 
is unable to obtain or maintain a substantially gainful 
occupation as a consequence of his service-connected 
disabilities.  In this regard, the Board notes that there are 
two medical opinions of record regarding the severity of the 
veteran's PTSD.  Following a VA examination in September 
1999, which included a review of the claims folder, the VA 
examiner assigned a GAF score of 42, and he opined that the 
veteran displayed a profound impairment in social and 
vocational adaptability as a direct consequence of his PTSD.  
However, upon examination in May 2004, another VA examiner 
stated that he did not find any evidence that the veteran was 
unemployable on the basis of his psychiatric disorder, nor 
did he see any information suggesting that there would be a 
marked change in the veteran's functioning over the next six 
months to a year.  Nonetheless, that examiner assigned a GAF 
score of 50.  According to the DSM-IV a GAF score between 50-
41 indicates serious impairment in social, occupational or 
school function including the inability to keep a job.  

Therefore, while the record indicates that the veteran has a 
nonservice-connected back disorder and shoulder problems that 
have possibly contributed to his unemployability, the 
evidence of record tends to show that the veteran is 
unemployable due to his service-connected disabilities.  At 
his personal hearing in September 1999, the veteran's son, 
with whom he worked doing carpentry work, indicated that his 
father often walked off the job site because of the noise 
coming from the neighboring base.  The veteran also reported 
significant problems with crowds, intrusive thoughts, and 
difficulty sleeping.  The veteran's son further indicated 
that he often became angry for no reason, at which time he 
would turn to alcohol to cope with his anger.  These 
contentions clearly demonstrate that the symptoms caused by 
the veteran's service-connected PTSD have resulted in a 
significant social and industrial impairment.  

The Board further notes that the VA examiner who conducted 
the May 2004 examination did not find that the veteran's 
service-connected PTSD would prevent the veteran from 
obtaining and retaining gainful employment.  However, the 
Board observes that the examiner indicated that the claims 
folder was not available for review at the time of this 
examination.  The Board further observes that the veteran has 
somewhat limited education and occupational experience.  
After weighing the evidence, the Board finds that the 
positive evidence is at least in a state of equipoise with 
the negative evidence.  Accordingly, the benefit of the doubt 
is given to the veteran and a total disability rating based 
on individual unemployability due to service-connected 
disabilities is granted.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

TDIU benefits are granted, subject to the law and regulations 
governing the payment of monetary benefits.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


